Citation Nr: 1133022	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-24 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for multilevel lumbar disc disease (low back disorder) for the period since October 21, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The appellant served on active duty from April 1979 to October 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania, which continued the current 40 percent rating.

The appellant appeared at a July 2009 video conference hearing before the undersigned.  A transcript of the hearing testimony is associated with the claims file.

In September 2009, the Board denied entitlement to a rating higher than 40 percent for the period prior to October 21, 2008, and remanded the case, as concerns the current period, to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The AMC/RO completed the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The AMC/RO completed the additional development as directed in the September 2009 Board remand.

2.  Since October 21, 2008, the preponderance of the evidence is against finding that the appellant's multilevel lumbar disc disease has been manifested by thoracolumbar ankylosis or associated neurological symptomatology.



CONCLUSION OF LAW

The requirements for an evaluation higher than 40 percent for multilevel disc disease for the period since October 21, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The record shows no prejudice enured to the appellant as the result of the notice provided.  A September 2006 pre-decision notice informed the appellant of the evidence needed to support his claim, what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability evaluations and effective dates are determined.  The letter complied with the applicable VCAA notice requirements.  See 38 C.F.R. § 3.159(b).

The record further shows that the appellant had a meaningful opportunity to participate in the adjudication of the claim. Thus, any error was cured and rendered harmless.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).

VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  The January 2011 supplemental statement of the case reflects that the appellant did not respond to the AMC/RO's request for information as to the identity of his medical providers, VA and non-VA, and the potential location or related medical records.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  Thus, the Board may address the merits of the appeal.  Id.

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.  Further, with regards to the musculoskeletal system, disability evaluations are based on the functional loss of the joint or part involved.  Specifically, the inability, due to injury or disease, of the damaged part to perform the normal working movements of the body with normal excursion, strength, speed, and endurance.  38 C.F.R. §§ 4.40, 4.45.  Not all disabilities will show all the specified rating criteria but coordination of the rating with functional impairment is required.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the appellant's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service- connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Analysis

Historically, a February 1987 rating decision granted entitlement to service connection for a lumbosacral strain and assigned an initial evaluation of 10 percent, effective October 1986.  A December 2002 rating decision granted a 40 percent rating effective January 2002, and that remains the appellant's current rating.  In November 2003, the disorder was reclassified as multilevel lumbar disc disease.  VA received the appellant's current claim for an increased rating in April 2006.

In the absence of unfavorable ankylosis of the entire thoracolumbar spine, 40 percent is the maximum rating.  See 38 C.F.R. § 4.71a, General Formula.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., Note (5).

The September 2009 Board remand noted that according to private medical records in the claims file, the appellant sustained a work-related back injury in 2001 while lifting.  The Board asked medical authorities to distinguish the nature and residuals of the post-service injury from any residuals of the service-connected multilevel lumbar disc disease.  It was also noted that the appellant later applied for, but was denied, benefits administered by the Social Security Administration based on that 2001 injury.

The May 2010 examination report reflects that the appellant reported injuring his back in active service while rappelling.  An x-ray was taken, he was issued Motrin, and he was placed on light duty for two weeks.  The appellant reported he had experienced back pain ever since.  The appellant also reported that he sustained a low back injury in 2001.  The appellant reported that he experienced aching and nagging pain daily.  He did not describe any radiating pain.  The appellant noted that he used a cane periodically, but he did not have it with him at the examination.  He denied use of a back brace.  The appellant reported flare-ups two to three times a month, usually during damp or wet weather.  He used hot showers and Percocet for relief.  The appellant denied any incapacitating episodes over the prior 12 months.  The examiner noted the appellant's medical history was significant for a spinal fusion in 2000.  The appellant reported he had not worked since 2001, as the type work he did aggravated his back.  He asserted that he could only walk one or two blocks before he had to stop and rest, that he could not ascend more than one or two flights of stairs, and that he could not lift more than 20 pounds.

The examiner noted that a March 2010 MRI examination revealed evidence of discectomies at L4-L5 and L5-S1, and laminectomies at L4 through S1, with surgical hardware present.  At the levels above L4-L5, the vertebral body heights and intervertebral disc heights were preserved.  No focal suspicious marrow lesion was present.

Physical examination revealed thoracolumbar forward flexion to 70 degrees, with pain at the end point.  Neurological examination revealed no sensory deficits with monofilament testing, and there was no muscle atrophy, loss of tone, or strength.  Motor strength was 5/5, and reflexes were 1+ bilaterally.  A paraspinal lumbosacral spasm was noted, but painful motion was not detected.  No specific point tenderness was noted.  The appellant walked with a mild antalgic gait.

The examiner opined that the diagnosis of lumbosacral strain for the service-connected pathology was precise and justified.  The examiner opined it was more likely that the appellant's post-service low back injuries were the contributive factors for his laminectomies and discectomy.  The examiner noted that there was no medical evidence in the relevant literature that supports the diagnosis of lumbosacral strain as causative of the type pathology the appellant sustained 14 years after his service.

Following receipt of the examination report, the AMC/RO referred the claims file back to the examiner to ensure the claims file was reviewed and all of the Board's instructions were followed.  The May 2010 addendum reflects that the examiner conducted a review of the claims file.  The examiner noted that the service treatment records of June 1977 indicated the appellant complained of low back pain, and he was diagnosed with a lumbosacral muscle strain, and was treated with muscle relaxants and physical therapy.  No neurological deficits were noted.  The appellant reported a history of low back pain at his 1986 separation examination, and the disorder was described as a muscle spasm.  The examiner opined that it was less likely than so that the in-service low back strain caused the post-service injury, and reiterated that the May 2010 examination did not reveal any neurological deficits.

As set forth earlier, the appellant is already at the maximum of 40 percent for the orthopedic manifestations of his lumbosacral strain.  See 38 C.F.R. § 4.71a, General Formula.  The objective findings on clinical examination did not include any neurological deficits.  The examiner opined that the Veteran's multilevel disc disease was not, and is not, associated with neurological pathology.  In light of these factors, the Board is constrained to find the preponderance of the evidence shows the appellant's lumbosacral strain more nearly approximates the assigned 40 percent rating.  38 C.F.R. § 4.1, 4.7, 4.71a, General Formula.

The Board has considered the propriety of a referral for consideration of higher rating on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The Board, however, finds that the rating criteria describe the appellant's multilevel disc disease and the levels of the severity of the disability.  This means the appellant's service-connected low back disorder disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, referral for extraschedular consideration is not allowed.  See 38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the appellant's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a rating higher than 40 percent for multilevel disc disease for the period since October 21, 2008, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


